Citation Nr: 1221875	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for temperomandibular joint (TMJ) disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision in which the RO denied service connection for TMJ disorder, service connection for bilateral hearing loss, and service connection for tinnitus.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  A November 2010 letter informed him that his hearing was scheduled for January 2011.  However, in correspondence received later that month, the Veteran cancelled his hearing request.

In June 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

The Board's decision addressing the claims for service connection for bilateral hearing loss is set forth below.  The claims for service connection for TMJ disorder and for tinnitus, are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran raised the issue of entitlement to service connection for PTSD.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran has credibly asserted noise exposure and an incident of acoustic trauma during service in October 1972.

3.  The Veteran's hearing was within normal limits at the time of his separation from service in May 1974; bilateral hearing loss was not shown or diagnosed until more than 30 years after service; and the most persuasive opinion evidence on the question of etiology of current bilateral hearing loss disability weights against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an August 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bilateral hearing loss, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The February 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the August 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA and private treatment records, and the report of an October 2009 VA audio examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative and spouse, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the matter herein decided, prior to appellate consideration, is required. 

The Board notes that, in addition to the paper claims file, there is a paperless electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issue herein decided.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his June 2009 claim, February 2010 NOD, and statements received in August 2009, March 2010, and November 2010, the Veteran asserted that he currently experiences hearing loss in both ears which he attributes to in-service noise exposure from heavy machinery and live fire exercises while serving as a tank crewman while on border patrol duty near the former East Germany.

In a March 2012 letter, the Veteran's spouse stated that she has been married to the Veteran for 37 years.  She stated that over the course of her relationship to the Veteran, she has noted progressively worsening hearing loss in the Veteran.  Attached to her letter, the Veteran's spouse also provided an October 1972 letter which was apparently received from the Veteran.  In this letter, the Veteran relates an incident in which he was standing on the side of a tank when a round was fired from the tank's gun.  The Veteran related further that he was unable to hear following this incident, but that he had been told that his hearing loss was temporary and that he would recover his normal hearing within a couple of days.  The letter is also accompanied by a copy of an air mail envelope, postmarked October 24, 1972, and addressed from the Veteran to the Veteran's spouse.  The Board does not question the authenticity of the October 1972 letter and accompanying envelope.  Significantly, and as indicated below, an October 1972 treatment record appears to correspond with the events commemorated in the October 1972 letter produced by the Veteran's spouse.

The Board also notes that, consistent with the Veteran's assertions, his service personnel records include a DA Form 20, Enlisted Qualification Record which reflects that the Veteran served in the capacity of a tank crewman.  The DA Form 20 also reflects service in Germany in 1972 and 1973, which is also consistent with the Veteran's statement that he served in a border patrol unit near East Germany.

On this record, the Board finds that the Veteran's assertions on in-service noise exposure and acoustic trauma are deemed credible, and consistent with the circumstances of his active duty service.  See 38 U.S.C.A. § 1154.  The Board also notes that the evidence in the claims file demonstrates that the Veteran has current hearing loss in each ear that meets the regulatory definition of a disability under 38 C.F.R. § 3.385.

Notwithstanding the above, however, service connection must be denied because the record simply does not support a finding that the evidence presents a basis for an award of service connection for bilateral hearing loss.  

The Veteran's service treatment records include a January 1972 enlistment examination report which indicates normal clinical examination of the ears.  Audiometric testing at that time revealed the following pure tone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
5
LEFT
20
15
25
-
20

An October 1972 service record reflects treatment for reported hearing loss after the Veteran fired a .50 caliber machine gun.  This record reflects a left hearing loss diagnosis and expresses that the Veteran was issued ear plugs.

Subsequent service treatment records do not indicate further complaints of hearing loss or other symptoms related to the Veteran's ears.  A March 1974 separation examination report reflects that the Veteran expressly denied having any prior or current hearing loss or ear trouble.  Further, audiometric testing performed during the separation examination indicates that the Veteran's hearing acuity was essentially unchanged from the time of his enlistment into service:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
0
5
LEFT
15
15
15
15
15

Although in-service records reflect a complaint of diminished hearing following acoustic trauma on one occasion, no actual hearing loss was shown in service.  The Board notes, however, that the absence of in-service evidence of hearing loss disability is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The post-service treatment records do not indicate any hearing loss diagnoses or related treatment until 2008, approximately 34 years after the Veteran's separation from service.  A private post-service audiological examination performed by Dr. D.E.M. in March 2008 revealed the following audiometric findings:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
40
40
40
LEFT
15
25
30
45
55

Speech audiometry testing revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.

Audiometric testing performed during an October 2009 VA audiological evaluation confirmed the presence of elevated pure tone thresholds which constitute hearing loss disability which meet the criteria under 38 C.F.R. § 3.385:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
45
65
LEFT
15
25
40
35
45

Demonstrated speech recognition ability was 92 percent for each ear.

In an August 2009 letter, Dr. D.E.M. opined that the Veteran's in-service noise exposure contributed to his current bilateral hearing loss.  He does not, however, provide any rationale for this opinion, and in this regard, does not attempt to reconcile his opinion with the normal hearing demonstrated by the Veteran at his separation examination.  Similarly, he does not discuss or offer an explanation as to how, if at all, the passage of 34 years since the Veteran's last service-related noise exposure would affect his positive etiology opinion, particularly in view of the normal hearing shown at the Veteran's separation examination.  Also, Dr. D.E.M. does not point to any medical evidence, prior treatment, or diagnosis which would tend to support his etiology opinion.  In this regard, Dr. D.E.M.'s opinion appears to be based upon a history reported by the Veteran.   

The October 2009 VA examiner expressed the opinion that the Veteran's hearing loss is at least as likely as not related to a combination of presbycusis (age-related hearing loss) and occupational noise exposure from the Veteran's reported 14-year career as a police officer.  The examiner, an audiologist, indicated that the Veteran's claims file was reviewed in conjunction with the examination.  Consistent with the Board's review of the claims file, the audiologist noted that the service treatment records indicate treatment in October 1972 for hearing loss, but that subsequent service treatment and post-service treatment records did not indicate further hearing-related treatment until 2008.  The examiner noted further that the Veteran denied having any hearing loss during his March 1974 separation examination.

The examiner also cited various medical principles, which are apparently accepted by the medical community at large, in support of her negative opinion.  First, she observed that audiometric testing is only indicative of the degree of a hearing disorder, but is not revealing as to its etiology.  Thus, she noted that simply viewing an audiogram does not provide the information necessary to form an opinion as to the etiology of hearing loss.  Hence, to the extent that Dr. D.E.M.'s August 2009 is not based upon a review of the other medical evidence in the claims file, she suggests that Dr. D.E.M.'s opinion is without any basis.  The examiner also cited a landmark 2005 study by The Institute of Medicine, entitled "Noise and Military Service:  Implications for Hearing Loss and Tinnitus."  As summarized by the examiner, this study determined that auditory hair cell studies show that physiological changes due to noise are expressed within hours or days of injury.  The study reasoned that since the damage is done at the time of the noise exposure, a normal audiogram after the noise exposure would verify that the hearing had recovered without permanent loss.  As noted by the examiner, the study concluded that, "based upon current knowledge of cochlear physiology there was no scientific basis for the existence of delayed or late-onset noise-induced hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure years or decades later."

As indicated above, the medical evidence of record contains conflicting opinions on the question of whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v.  Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Board notes that a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Nonetheless, the physician's access to the claims file and the thoroughness and detail of the opinion are certainly factors that may be considered in assessing the probative value of a medical opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, and as noted above, the August 2009 opinion provided by Dr. D.E.M. is not supported by adequate rationale, to include a discussion of the Veteran's complete medical history, citation to other relevant treatment, and/or a discussion and application of relevant medical principles.  By contrast, the opinion expressed by the October 2009 VA examiner is supported by a thorough and detailed discussion of the examiner's rationale, supported by an accurate review and understanding of the evidence in the claims file and accepted medical principles.  For these reasons, the Board finds that the opinion of the October 2009 VA examiner is entitled to considerably more probative weight than Dr. D.E.M.'s August 2009 opinion.

In adjudicating these claims, the Board has, along with the medical evidence discussed above, also considered the Veteran's written assertions, as well as those advanced by his representative and his spouse, on his behalf; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, this claim turns on the medical matter of current hearing loss to an extent recognized as a disability for VA purposes and whether there exists a nexus between that disability and service-matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none of the identified individuals is shown to be other than a layperson without the appropriate medical training and expertise, none of those individuals is competent to render a probative (i.e., persuasive) opinion on any medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As lay assertions in this regard would have no probative value, the Veteran could not support his claim on the basis of lay assertions, alone.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

In his June 2009 claim, NOD, and statements received in August 2009, March 2010, and November 2010, the Veteran asserted that he was punched on his jaw and knocked down twice by his drill sergeant during basic training at Fort Knox, Tennessee.  According to the Veteran, he was unable to move his jaw or open his mouth by more than a half an inch after this incident.  Although the Veteran states that he attempted to report to sick call to seek evaluation and treatment for his jaw, he was prevented from doing so by his drill sergeant.  The Veteran recalled one instance in which he was in line for sick call, but spotted by his drill sergeant, who physically pulled him out of line.  The Veteran has asserted that, since this alleged incident, he has experienced malalignment of his jaw, difficulty chewing, and a pronounced and audible noise from his jaw while opening his mouth or chewing.  He has stated that he did not report the incident and explains that he did not do so because he was seventeen years old and was afraid of repercussion that might result from reporting his drill sergeant.

Insofar as his claimed TMJ disorder, in a March 2012 letter, the Veteran's spouse of 37 years acknowledged that she was not dating the Veteran while the Veteran was in basic training; however, she recalled that over the course of her relationship with the Veteran, she was told of the in-service incident detailed above.  She attests that the Veteran's jaw makes an audible popping sound when the Veteran is opening his mouth.  She did not indicate, however, when she first noticed this popping noise, nor did she state how long the popping noise has been present.

The Board has also reviewed DVDs which contain video footage of the Veteran repeatedly opening his mouth.  Consistent with the assertions detailed above, a clearly audible and consistent popping noise is produced when the Veteran opens his mouth.

Post-service dental treatment records from Dr. K.G., dated from July 2007 through March 2009, includes a January 2008 treatment note which references reported symptoms of pressure, ringing in the ear, popping, and grinding.  Dr. K.G. expressed that these symptoms "appear to be pointing towards (sic) TMJ disorder."  

In an August 2009 letter, the Veteran's private physician, Dr. D.E.M., expressed that the Veteran has been diagnosed with TMJ syndrome.  Concerning etiology, Dr. D.E.M. opined that the TMJ syndrome resulted from the aforementioned incident with the Veteran's drill sergeant during active duty service.

Despite the evidence detailed above, the Veteran has not been afforded a VA examination to obtain a medical opinion concerning the nature and etiology of the Veteran's TMJ disorder.  The Board notes that in the October 2009 VA audiological evaluation report, a VA audiologist, noted the Veteran's assertions in connection with his claim for service connection for TMJ disorder.  She indicated that her review of the claims file does not indicate that the Veteran was diagnosed with or treated for TMJ disorder during his active duty service.  She further noted that the post-service treatment records do not indicate treatment for TMJ symptoms until 2008.  Nonetheless, she did not perform a clinical examination of the Veteran's jaw.  She also did not offer a specific diagnosis in relation to the Veteran's claimed TMJ disorder, nor did she offer an opinion as to whether the Veteran's claimed TMJ disorder is related to his active duty service (an opinion which would appear to be outside of her area of expertise).  Accordingly, the Board finds that a VA Ear, Nose, and Throat (ENT) examination, by an appropriate physician, is necessary in this case to confirm a TMJ disorder diagnosis and to explore whether such a diagnosed disorder is etiologically related to the Veteran's active duty service.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may result in denial of his claims (as the original claim for service connection will be adjudicated).  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the requested medical opinion, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.

The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

Concerning the Veteran's claimed tinnitus, Dr. D.E.M.'s August 2009 letter also expresses a tinnitus diagnosis and the opinion that the Veteran's "TMJ contributes significantly to his tinnitus."  Hence, Dr. D.E.M. appears to suggest that the Veteran's tinnitus is secondary to his TMJ disorder.

Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Although service connection has not been established for TMJ disorder, by virtue of this remand, the Veteran's claim for service connection for TMJ disorder remains pending.  Hence, to the extent that the evidence raises the possibility that the Veteran's tinnitus may be secondary to his TMJ disorder, full disposition of the Veteran's tinnitus claim is dependent upon the outcome of his TMJ disorder claim.

Hence, as any decision with respect to the claim for service connection for TMJ disorder may affect the Veteran's claim for service connection for tinnitus, these claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for service connection for tinnitus, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran has a current TMJ disorder.  If so, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's active duty service.  In rendering the requested opinion, the examiner should specifically consider the in- and post-service treatment records, as well as the contentions made by the Veteran and his spouse.

The examiner should set forth all examination findings (if any) along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority (to include, in connection with the claim for service connection for tinnitus, the provisions of 38 C.F.R. § 3.310 pertaining to secondary service connection).

7.  If any benefit sought on appeal remain denied, the RO must furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


